Exhibit 10.40

 

 

AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is entered into as of August 1, 2016 among the following: (i) Kona Grill, Inc.,
a Delaware corporation (the “Borrower”); (ii) the Lenders (as defined below)
party hereto; and (iii) KeyBank National Association, as the administrative
agent (the “Administrative Agent”).

 

RECITALS:

 

A.        The Borrower, the Administrative Agent and the lenders from time to
time party thereto (the “Lenders”) are parties to the Amended and Restated
Credit Agreement, dated as of November 7, 2014 (as the same may from time to
time be amended, restated, supplemented or otherwise modified, the “Credit
Agreement”).

 

B.         The Borrower, the Administrative Agent and the Lenders desire to
amend the Credit Agreement to modify certain provisions thereof as set forth
herein.

 

AGREEMENT:

 

In consideration of the premises and mutual covenants herein and for other
valuable consideration, the Borrower, the Administrative Agent and the Lenders
agree as follows:

 

Section 1. Definitions. Unless otherwise defined herein, each capitalized term
used in this Amendment and not defined herein shall be defined in accordance
with the Credit Agreement.

 

Section 2. Amendments.

 

 

 

2.1           New Definitions. Article I of the Credit Agreement is hereby
amended to add the following new definitions thereto:

 

(i) “Amendment No. 1” means Amendment No. 1 to Amended and Restated Credit
Agreement dated as of August 1, 2016, among the Borrower, the Administrative
Agent and the Lenders party thereto.

 

(ii) “Amendment No. 1 Effective Date” means August 1, 2016.

 

2.2           Amendments to Certain Definitions.

 

(i)     The table in clause (ii) of the definition of “Applicable Commitment Fee
Rate” is hereby deleted in its entirety and replaced with the following:

 

Leverage Ratio

Applicable

Commitment Fee Rate

Greater than or equal to 3.50 to 1.00

35.0 bps

Greater than or equal to 3.00 to 1.00 but less than 3.50 to 1.00

30.0 bps

Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00

25.0 bps

Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00

20.0 bps

Less than 2.00 to 1.00

17.5 bps

 

 


--------------------------------------------------------------------------------

 

 

(ii)         The table in clause (ii) of the definition of “Applicable Revolving
Loan Margin” is hereby deleted in its entirety and replaced with the following:

 

Leverage Ratio

Applicable Revolving

Loan Margin for Base

Rate Loans

Applicable Revolving

Loan Margin for

LIBOR Rate Loans

Greater than or equal to 3.50 to 1.00

150.0 bps

250.0 bps

Greater than or equal to 3.00 to 1.00 but less than 3.50 to 1.00

125.0 bps

225.0 bps

Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00

100.0 bps

200.0 bps

Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00

75.0 bps

175.0 bps

Less than 2.00 to 1.00

50.0 bps

150.0 bps

 

 

(iii)          The definition of “Leverage Ratio” is hereby amended and restated
as follows:

 

“Leverage Ratio” means, for any Testing Period, the ratio of (i) Consolidated
Total Debt on the last day of such Testing Period plus an amount equal to
Consolidated Rental Expense multiplied by six to (ii) Consolidated EBITDAR.

 

2.3           Amendment to Section 7.06(d). Section 7.06(d) of the Credit
Agreement is hereby amended and restated as follows:

 

(i)     (d)      the Borrower may declare and pay or make any other Restricted
Payments, provided that (i) no Default or Event of Default shall have occurred
and be continuing or would result therefrom, (ii) the Administrative Agent has
received evidence that the Borrower will be in compliance with the financial
covenants set forth in Section 7.07 after giving pro forma effect to each such
Restricted Payment, (iii) immediately after giving effect to such Restricted
Payment, the Credit Parties’ unrestricted cash subject to a Control Agreement,
together with Revolving Availability, shall be greater than $5,000,000, (iv) the
Leverage Ratio after giving pro forma effect to such Restricted Payment shall
not exceed 0.25x less than the ratio required by Section 7.07(a) for the current
Testing Period, (v) the aggregate amount of all Restricted Payments made by the
Borrower during any fiscal year shall not exceed an amount equal to (x)
$10,000,000 plus (y) 50% of Consolidated Net Income of the Borrower and its
Subsidiaries on a consolidated basis after giving effect to any tax
distribution, and (vi) the aggregate amount of payments made by Borrower under
this clause (d) shall not exceed $15,000,000 from and after the Amendment No. 1
Effective Date.

 

 
-2-

--------------------------------------------------------------------------------

 

 

2.4           Amendment to Section 7.07(a). Section 7.07(a) of the Credit
Agreement is hereby amended and restated as follows:

 

(a)          Leverage Ratio. The Credit Parties will not permit at any time the
Leverage Ratio of the Credit Parties and their Subsidiaries to be greater than
4.25 to 1.00.

 

Section 3. [Reserved.]

 

Section 4. Effectiveness.

 

4.1           Conditions Precedent. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent:

 

(i)     Amendment Executed. This Amendment shall have been executed by the
Borrower, each Subsidiary Guarantor, the Administrative Agent and the Required
Lenders, and counterparts hereof as so executed shall have been delivered to the
Administrative Agent.

 

(ii)      Officer’s Certificate. The Administrative Agent shall have received an
Officer's Certificate from the Borrower certifying that all representations and
warranties of the Credit Parties contained herein or in the other Loan Documents
are true and correct in all material respects with the same effect as though
such representations and warranties had been made on and as of the Amendment
Effective Date, except to the extent that such representations and warranties
expressly relate to an earlier specified date, in which case such
representations and warranties shall have been true and correct in all material
respects as of the date when made and no Default or Event of Default has
occurred and is continuing;

 

(iii)     Fees and Expenses. The Administrative Agent shall have received all
expenses (including reasonable fees and disbursements of counsels to the
Administrative Agent) in connection with the preparation, negotiation and
effectiveness of this Amendment and any other amounts due and payable by the
Borrower under the Credit Agreement on or prior to the Amendment Effective Date.

 

(iv)     Other Matters. The Borrower and each Subsidiary Guarantor shall have
provided such other items and shall have satisfied such other conditions as may
be reasonably required by the Administrative Agent.

 

4.2           Amendment Effective Date. This Amendment shall be effective on the
date (the “Amendment Effective Date”) upon which the conditions precedent set
forth in Section 4.1 above are satisfied. Unless otherwise specifically set
forth herein, each of the amendments and other modifications set forth in this
Amendment shall be effective on and after the Amendment Effective Date.

 

Section 5. Miscellaneous.

 

5.1         Representations and Warranties. The Borrower and each Subsidiary
Guarantor, by signing below, hereby represents and warrants to the
Administrative Agent and the Lenders that:

 

(i)     the Borrower and each Subsidiary Guarantor has the legal power and
authority to execute and deliver this Amendment;

 

 
-3-

--------------------------------------------------------------------------------

 

 

(ii)     the officers executing this Amendment on behalf of the Borrower and
each Subsidiary Guarantor have been duly authorized to execute and deliver the
same and bind the Borrower or such Subsidiary Guarantor with respect to the
provisions hereof;

 

(iii)     the execution and delivery hereof by the Borrower or each Subsidiary
Guarantor and the performance and observance by the Borrower and each Subsidiary
Guarantor of the provisions hereof do not violate or conflict with the
Organizational Documents of the Borrower or any Subsidiary Guarantor or any law
applicable to the Borrower or any Subsidiary Guarantor or result in a breach of
any provision of or constitute a default under any other agreement, instrument
or document binding upon or enforceable against the Borrower or such Subsidiary
Guarantor;

 

(iv)     no Default or Event of Default exists under the Credit Agreement, nor
will any occur immediately after the execution and delivery of this Amendment or
by the performance or observance of any provision hereof;

 

(v)     neither the Borrower nor any Subsidiary Guarantor has any claim or
offset against, or defense or counterclaim to, any obligations or liabilities of
the Borrower or such Subsidiary Guarantor under the Credit Agreement or any
other Loan Document;

 

(vi)     this Amendment constitutes a valid and binding obligation of the
Borrower and each Subsidiary Guarantor in every respect, enforceable in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency or other similar laws of general application affecting
the enforcement of creditors’ rights or by general principles of equity limiting
the availability of equitable remedies; and

 

(vii)     each of the representations and warranties set forth in Article V of
the Credit Agreement is true and correct in all material respects as of the date
hereof, except to the extent that any thereof expressly relate to an earlier
date.

 

5.2           Credit Agreement Unaffected. Each reference to the Credit
Agreement or in any other Loan Document shall hereafter be construed as a
reference to the Credit Agreement as amended hereby. Except as herein otherwise
specifically provided, all provisions of the Credit Agreement shall remain in
full force and effect and be unaffected hereby. This Amendment is a Loan
Document.

 

5.3           Subsidiary Guarantor Acknowledgment. Each Subsidiary Guarantor, by
signing this Amendment:

 

(i)     consents and agrees to and acknowledges the terms of this Amendment;

 

(ii)     acknowledges and agrees that all of the Loan Documents to which such
Subsidiary Guarantor is a party or otherwise bound shall continue in full force
and effect and that all of such Subsidiary Guarantor’s obligations thereunder
shall be valid and enforceable and shall not be impaired or limited by the
execution or effectiveness of this Amendment;

 

(iii)     represents and warrants to the Administrative Agent and the Lenders
that all representations and warranties made by such Subsidiary Guarantor and
contained in this Amendment or any other Loan Document to which it is a party
are true and correct in all material respects on and as of the Amendment
Effective Date to the same extent as though made on and as of the Amendment
Effective Date, except to the extent that any thereof expressly relate to an
earlier date; and

 

 
-4-

--------------------------------------------------------------------------------

 

 

(iv)     acknowledges and agrees that (A) notwithstanding the conditions to
effectiveness set forth in this Amendment, such Subsidiary Guarantor is not
required by the terms of the Credit Agreement or any other Loan Document to
which such Subsidiary Guarantor is a party to consent to the amendments to the
Credit Agreement effected pursuant to this Amendment and (B) nothing in the
Credit Agreement, this Amendment or any other Loan Document shall be deemed to
require the consent of such Subsidiary Guarantor to any future amendments or
modifications to the Credit Agreement.

 

5.4         Waiver. The Borrower and each Subsidiary Guarantor, by signing
below, hereby waives and releases the Administrative Agent and each of the
Lenders and their respective Related Parties from any and all claims, offsets,
defenses and counterclaims of which the Borrower and any Subsidiary Guarantor is
aware, such waiver and release being with full knowledge and understanding of
the circumstances and effect thereof and after having consulted legal counsel
with respect thereto.

 

5.5          Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, amend, or otherwise affect the rights and remedies of the Lenders or
the Administrative Agent under the Credit Agreement or any other Loan Document,
and shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect. Nothing herein shall
be deemed to entitle any Credit Party to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances. This Amendment shall apply and
be effective solely with respect to the matters expressly referred to herein.

 

5.6        Entire Agreement. This Agreement, together with the Credit Agreement
and the other Loan Documents integrate all the terms and conditions mentioned
herein or incidental hereto and supersede all oral representations and
negotiations and prior writings with respect to the subject matter hereof.

 

5.7         Counterparts This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile signature, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.

 

5.8       Governing Law. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE
NEW YORK GENERAL OBLIGATIONS LAW). TO THE FULLEST EXTENT PERMITTED BY LAW, THE
BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT
THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK GOVERNS THIS
AMENDMENT OR ANY OF THE OTHER LOAN DOCUMENTS.

 

 
-5-

--------------------------------------------------------------------------------

 

 

5.9     JURY TRIAL WAIVER. EACH OF THE PARTIES TO THIS AMENDMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OF THE OTHER
LOAN DOCUMENTS (INCLUDING, WITHOUT LIMITATION, ANY AMENDMENTS, WAIVERS OR OTHER
MODIFICATIONS RELATING TO ANY OF THE FOREGOING), OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

 

[Signature pages follow.]

 

 
-6-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the date first above written.

 

 

 

KONA GRILL, INC., as the Borrower

 

       

 

 

 

 

 

By:

                     /s/ Berke Bakay

 

    Name:  Berke Bakay       Title:    Chief Executive Officer and President    
        keybank national association, as the Administrative Agent and as a
Lender                     By:                     /s/Marianne T. Meil      
Name: Marianne T. Meil       Title: Senior Vice President  

 

Each of the undersigned acknowledge the terms of and consent to the foregoing:

 

KONA RESTAURANT HOLDINGS, INC.,

KONA SUSHI, INC.,

KONA MACADAMIA, INC.,

KONA TEXAS RESTAURANTS, INC.,

KONA BALTIMORE, INC.,

KONA GRILL INTERNATIONAL, INC.,

KONA GRILL PUERTO RICO, INC.,

   each as a Subsidiary Guarantor

 

 

By:

                     /s/ Berke Bakay

 

 

Name:  Berke Bakay

 

 

Title:    President

 

 

 

 

-7-

 